Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Continuity/Reexam Information for 17/105376 
    
        
            
                                
            
        
    

Parent Data17105376, filed 11/25/2020 is a continuation of PCT/JP2020/020210 , filed 05/22/2020 PCT/JP2020/020210 Claims Priority from Provisional Application 62851880, filed 05/23/2019 Child Data17364445, filed on 06/30/2021 is a continuation of 17105376 , filed on 11/25/2020


Final Office Action




Status of the claims
Claims 1-4, -6-22 and 26 are pending.
Claims 1-4 and 6-7 were examined.
Claims 8-22 and 26 were withdrawn as non-elected invention.
No claim is allowed. 		





Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Following reasons apply:

Specification does not describes the claimed invention.  Claims are drawn to a stable co-crystal Form CO of sofpironium bromide, said co-crystal Form CO comprising in a 1:3 ratio wherein co-crystal Form CO has a single sharp endothermic peak value of 150 °C using a thermal analysis as in claim 1.  
The specification describes about different crystalline forms of the Sofpironium bromide for example Form MN, form CO, Form B. The compounds are shown in claim 1, formula 1a, formula 1-b and formula (I) which are different forms identified the same compound (I).  Applicants considered that these are cocrystals are new and they are present in 1:3 ratio.   It appears that the claimed compounds are stereoisomers of 
Sofpironium bromide.  Applicants have not shown anywhere in the specification the claimed invention is present in 1:3 ratio as claimed and they cocrystals.


    PNG
    media_image1.png
    686
    654
    media_image1.png
    Greyscale


Nanda et al. (Indian J Pharm Sci 2017; 79(6):858-87, attached with this office action) teaches pharmaceutical cocrystal are multicomponent systems in which two components, an active pharmaceutical ingredient and a conformer were present in stoichiometric ratio and bonded together with non-covalent interactions in the crystal lattice. It teaches a systematic overview of pharmaceutical cocrystal. Differences between cocrystal with salts, solvates and hydrates are summarized along with the advantages of cocrystal with examples. The theoretical parameters underlying the selection of conformers and screening of cocrystal have been summarized and different methods of cocrystal formation and evaluation have been explained. (Abstract). 

Nanda et al teaches that Cocrystals are solids that are crystalline single-phase materials composed of two or more different molecular and/or ionic compounds generally in a stoichiometric ratio which are neither solvates nor simple salts.  It teaches that USFDA proposed a brief definition of cocrystal in the draft guidance as “solids that are crystalline materials composed of two or more molecules in the same crystal lattice” (cocrystals, page 3 of 30).

	Nanda et al. teaches advantages of cocrystal. It teaches various advantages including that pharmaceutical cocrystal can enhance the physicochemical properties of drugs such as melting point, tolerability, solubility, stability, bioavailability, permeability and these properties are highlighted here with suitable examples. (Page 4 of 30)
  
	The PXRD is commonly used for screening and determination of cocrystal.  The PXRD patterns obtained from diffractometer were compared to each other for analyzing the structure of cocrystal. The different PXRD pattern of cocrystal from their components is the indication of cocrystal formation Crystal structure of solids at atomic level cocrystals is determined by using single crystal X-ray diffraction (SXRD). The major problem related to this technique is that generally single cocrystal cannot be produced which is suitable for SXRD analysis. Scanning electron microscope is the instrument used to determine the particle size and morphological analysis of cocrystal. A high energy electron beams scan the atoms that provide the information about the sample surface’s topography.  (Page 15-17 of 30, Evaluation of Cocrystals).
 
Specification does not describe the cocrystal as in claims 1-4 and 6-7 drawn to a stable cocrystal form CO of sofpironium bromide in 1:3 ratio.   Specification does not describe how the co-crystals are formed.  Applicant’s compound does not seems to be a co-crystal.  

Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and demonstrate that by disclosure in the specification of the patent. 
Claimed invention is not fully described in the specification as claimed. The different PXRD pattern of cocrystal from their components is the indication of cocrystal formation Crystal structure of solids at atomic level cocrystals is determined by using single crystal X-ray diffraction (SXRD). The major problem related to this technique is that generally single cocrystal cannot be produced which is suitable for SXRD analysis. Scanning electron microscope is the instrument used to determine the particle size and morphological analysis of cocrystal.  

Applicants claimed invention is drawn to Sofpironium bromide crystal form and preparation method thereof.  The invention relates to 1:3 co-crystal of I with II and prepn.

    PNG
    media_image2.png
    272
    262
    media_image2.png
    Greyscale

	The invention relates to 1:3 co-crystal of I with II and prep method thereof.  For example, a suspension of I (50 mg) and II (150 mg) in acetonitrile (0.58 mL), Et acetate (0.88 mL) and Me tert-Bu ether (0.06 mL) was stirred at 50° for 15 h, cooled to room temp., filtered, washed with Et acetate (2 mL × 2), and dried to give 1:3 co-crystal of I with II (crystal form CO) in 61% recovery.  Crystal form CO has high stability and no-hygroscopicity.  (Abstract from STN dated 12/29/2021).
	Specification, discloses the term “crystalline form of the present invention” refers to a crystalline form containing Form CO, for example, Form B, among the crystalline forms of the compound (I). DETD   In the present invention, a preferred crystalline form of the compound.
(I) is a crystalline form containing Form CO, a more preferred crystalline form of the compound (I) is a crystal mixture containing Form CO and Form MN, and a still more preferred crystalline for of the compound (I) is a crystal mixture containing Form CO and Form MN, and not substantially containing Form MJ.
The written description requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of claimed invention.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003).
Written description requirement, serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed. A patentee can lawfully claim only what he has invented and described, and if he claims more his patent is void. 
See MPEP 2163.01-02) for General principles governing compliance with the written description requirement applications. 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention. The written description requirement has several policy objectives. “[T]he ‘essential goal’ of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed.” In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to convey to the public what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). "The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion" and "patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable". Whenever the issue of written description arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. 

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). MPEP 2163.02). 
Whether the written description requirement is satisfied is a fact-based inquiry that will depend on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed. The written description requirement is not satisfied by the appearance of mere indistinct words in a specification or a claim, even an original claim. . A description of what a material does, rather than of what it is, usually does not suffice." Enzo, 323 F.3d at 968 (citing Eli Lilly, 119 F.3d at 1568); see Rochester, 358 F.3d at 926 ("[G]eneralized language may not suffice if it does not convey the detailed identity of an invention.").

The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him.  See Genentech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999).
 Written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention  See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 
However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate written support.

Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.  Where the specification provides only constructive examples in lieu of working examples, it must still "describe the claimed subject matter in terms that establish that the applicant was in possession of the claimed invention, including all of the elements and limitations.

Response to Remarks

	Applicant’s response filed on 12/07/2021 is acknowledged.   Amendments in claims were entered.  Applicant’s arguments were fully considered but not found persuasive.  Since claims were amended the office action revised.   In regards to interview the Examiner thanks for providing the reference cited in the claim 1. Applicants arguments in regards to cocrystals were considered but the cocrystals as known in the literature are not stereoisomers.  Several references are available. Nanda et al is discussed in this action which is attached with this office action. 
Previously, Applicants elected group I claims 1-7 without traverse. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SABIHA N QAZI/Primary Examiner, Art Unit 1628